UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 24, 2012 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 000-26091 52-2135448 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Texas Street, Suite 2400 Houston, TX 77002-2761 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (877) 290-2772 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On April 24, 2012, TC PipeLines, LP (the “Partnership”) issued a press release announcing its financial results for the quarter ended March 31, 2012.A copy of the press release is furnished with this report as Exhibit 99.1. In accordance with General Instruction B.2. of Form 8-K, the information in thisItem 2.02 and Exhibit 99.1 hereto are being furnished and are not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and are not otherwise subject to the liabilities of that section. Accordingly, the information in thisItem 2.02 and Exhibit 99.1 hereto will not be incorporated by reference into any filing made by the Partnership under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No.
